 1   WILMER CUTLER PICKERING                       WILMER CUTLER PICKERING
      HALE AND DORR LLP                              HALE AND DORR LLP
 2   Mark D. Selwyn (SBN 244180)                   William F. Lee (admitted pro hac vice)
     mark.selwyn@wilmerhale.com                    william.lee@wilmerhale.com
 3   2600 El Camino Real, Suite 400                Joseph J. Mueller (admitted pro hac vice)
     Palo Alto, CA 94306                           joseph.mueller@wilmerhale.com
 4   Telephone: (650) 858-6000                     Timothy D. Syrett (admitted pro hac vice)
     Fax: (650) 858-6100                           timothy.syrett@wilmerhale.com
 5                                                 60 State Street
     WILMER CUTLER PICKERING                       Boston, MA 02109
 6     HALE AND DORR LLP                           Telephone: (617) 526-6000
     Leon B. Greenfield (admitted pro hac vice)    Fax: (617) 526-5000
 7   leon.greenfield@wilmerhale.com
     Amanda L. Major (admitted pro hac vice)
 8   amanda.major@wilmerhale.com
     1875 Pennsylvania Avenue NW
 9   Washington, DC 20006
     Telephone: (202) 663-6000
10   Fax: (202) 663-6363

11   Attorneys for Plaintiff Apple Inc.

12

13

14
                                 UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA

16

17   INTEL CORPORATION and APPLE INC.,                Case No. 3:19-cv-07651-EMC

18                                   Plaintiffs,      PLAINTIFF APPLE INC.’S NOTICE OF
                                                      DISMISSAL
19   v.
20
     FORTRESS INVESTMENT GROUP LLC,
21   FORTRESS CREDIT CO. LLC, UNILOC
     2017 LLC, UNILOC USA, INC., UNILOC
22   LUXEMBOURG S.A.R.L., VLSI
     TECHNOLOGY LLC, INVT SPE LLC,
23   INVENTERGY GLOBAL, INC., and IXI IP,
24   LLC,

25                                  Defendants.

26

27

28

     CASE NO. 3:19-CV-07651-EMC                        PLAINTIFF APPLE INC.’S NOTICE OF DISMISSAL
 1   Plaintiff Apple Inc., pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby gives notice
 2   that it (1) dismisses from this action with prejudice its claims against defendants Fortress Investment
 3   Group LLC; Fortress Credit Co. LLC; Uniloc 2017 LLC; Uniloc USA, Inc.; Uniloc Luxembourg
 4   S.A.R.L.; INVT SPE LLC; Inventergy Global, Inc.; and IXI IP, LLC, and (2) dismisses from this
 5   action without prejudice its claims against defendant VLSI Technology LLC.
 6          None of the defendants have filed an answer to the Second Amended Complaint (or as to any
 7   prior complaint) or for summary judgment as to these claims. Dismissal under Rule 41(a)(1)(i) is
 8   therefore appropriate.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -2-
     CASE NO. 3:19-CV-07651-EMC                             PLAINTIFF APPLE INC.’S NOTICE OF DISMISSAL
 1   DATED: June 21, 2021         Respectfully submitted,

 2
                                  By: /s/ Mark D. Selwyn
 3                                   Mark D. Selwyn (SBN 244180)
                                     mark.selwyn@wilmerhale.com
 4                                   WILMER CUTLER PICKERING
                                        HALE AND DORR LLP
 5                                   2600 El Camino Real, Suite 400
 6                                   Palo Alto, CA 94306
                                     Telephone: (650) 858-6000
 7                                   Fax: (650) 585-6100

 8                                   William F. Lee (pro hac vice)
                                     william.lee@wilmerhale.com
 9                                   WILMER CUTLER PICKERING
10                                     HALE AND DORR LLP
                                     Joseph J. Mueller (pro hac vice)
11                                   joseph.mueller@wilmerhale.com
                                     Timothy D. Syrett (pro hac vice)
12                                   timothy.syrett@wilmerhale.com
                                     60 State Street
13                                   Boston, MA 02109
14                                   Telephone: (617) 526-6000
                                     Fax: (617) 526-5000
15
                                     WILMER CUTLER PICKERING
16                                     HALE AND DORR LLP
                                     Leon G. Greenfield (pro hac vice)
17
                                     leon.greenfield@wilmerhale.com
18                                   Amanda L. Major (pro hac vice)
                                     amanda.major@wilmerhale.com
19                                   1875 Pennsylvania Avenue N.W.
                                     Washington, DC 20006
20                                   Telephone: (202) 663-6000
                                     Fax: (202) 663-6363
21

22                                   Attorneys for Plaintiff
                                     APPLE INC.
23

24

25

26

27

28
                                     -3-
     CASE NO. 3:19-CV-07651-EMC            PLAINTIFF APPLE INC.’S NOTICE OF DISMISSAL
 1                                      CERTIFICATE OF SERVICE
 2       On this 21st day of June 2021, I hereby certify that I caused the foregoing document entitled
 3   Plaintiff Apple Inc.’s Notice of Dismissal to be filed via the court’s CM/ECF system, which shall
 4   send notice to the counsel of record for the parties.
 5

 6   DATED: June 21, 2021                           Respectfully submitted,
 7                                                  By: /s/ Mark D. Selwyn
 8                                                  Mark D. Selwyn (SBN 244180)
                                                    mark.selwyn@wilmerhale.com
 9                                                  WILMER CUTLER PICKERING
                                                      HALE AND DORR LLP
10                                                  2600 El Camino Real, Suite 400
11                                                  Palo Alto, CA 94306
                                                    Telephone: (650) 858-6000
12                                                  Facsimile: (650) 858-6100

13                                                  Attorney for Plaintiff
                                                    APPLE INC.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        -4-
     CASE NO. 3:19-CV-07651-EMC                               PLAINTIFF APPLE INC.’S NOTICE OF DISMISSAL
